Citation Nr: 1044468	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent 
for the service-connected right total knee replacement (TKA).  

2.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected degenerative joint disease 
(DJD) of the left knee associated with right tibia fracture 
residuals, prior to October 22, 2009, and a rating in excess of 
20 percent beginning October 22, 2009.  

3.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected right (major) wrist laceration injury 
residuals.  

4.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected right (major) ulnar nerve numbness, 
prior to October 22, 2009, and a rating in excess of 30 percent 
beginning October 22, 2009.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision and a December 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  

In a December 2007 rating decision, the RO increased the rating 
of the service-connected right TKA to 100 percent, effective from 
June 1, 2004, to June 30, 2006.  The RO also assigned a 60 
percent rating effective July 1, 2006.  As the schedular 100 
percent rating, which was assigned under 38 C.F.R. § 4.71a, 
diagnostic code 5055, represents a complete grant of benefits 
during the period from June 1, 2004, to June 30, 2006, the issue 
of a higher rating during this period is not on review.  Because 
a rating higher than 60 percent is available, however, the issue 
of entitlement to an increased rating beginning July 1, 2006, 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Similarly, in a February 2010 rating decision, the RO increased 
the rating of the service-connected DJD of the left knee 
associated with right tibia fracture residuals, from 10 percent 
to 20 percent disabling.  The RO also increased the rating of the 
service-connected right (major) ulnar nerve numbness from 10 
percent to 30 percent.  Each increased rating was made effective 
October 22, 2009.  Because ratings higher than 20 percent and 30 
percent, respectively, are available, and because a claimant is 
presumed to be seeking the maximum available rating for a 
service-connected disability, the claims for higher ratings for 
these disabilities, as reflected on the title page, remain in 
appellate status.  See AB, 6 Vet. App. at 38.

The Veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in August 2010, but he cancelled 
prior to the hearing.  Thus, the Board finds that the request to 
testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

In an October 2009 statement, the Veteran wrote that his appeal 
would be satisfied on all issues if the RO awarded a total 
disability rating based on individual unemployability (TDIU).  
Subsequently, the RO subsequently awarded a TDIU.  The Board 
finds, however, that the appeals have not been withdrawn on the 
claims for higher ratings for the service-connected (1) DJD of 
the left knee associated with right tibia fracture residuals; (2) 
right (major) wrist laceration injury residuals; and (3) right 
(major) ulnar nerve numbness.  First, the Veteran, in his October 
2009 statement, formally withdrew his appeal only on the issue of 
entitlement to an increased rating for the service-connected 
right TKA.  He has not subsequently submitted a formal withdrawal 
on the remaining issues on appeal or made clear that this was his 
intention.  In fact, the Veteran's service representative issued 
a brief in October 2010 addressing the claims, which further 
indicates that the Veteran's intention was not to withdraw his 
appeal on the remaining issues.  Therefore, those issues remain 
in appellate status.  See 38 C.F.R. § 20.204.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a an increased rating for the 
service-connected right (major) ulnar nerve numbness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision on 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his appeal on the issue of entitlement to an 
increased rating for the service-connected right TKA, is 
requested.

2.  Prior to October 22, 2009, the service-connected degenerative 
joint disease of the left knee, associated with right tibia 
fracture residuals, is not shown to have been manifested by more 
than impairment of the tibia and fibula involving malunion with 
slight knee disability; flexion was no worse than 120 degrees, 
and extension to 5 degrees, with no subluxation or lateral 
instability,

3.  Beginning October 22, 2009, the service-connected 
degenerative joint disease of the left knee, associated with 
right tibia fracture residuals, is shown to be productive of a 
disability picture that more nearly approximates impairment of 
the tibia and fibula involving malunion with marked knee 
disability.

4.  Throughout the appeal period, the service-connected right 
(major) wrist laceration injury residuals, is shown to have been 
manifested by not more than painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of 
entitlement to an increased rating for the service-connected 
right TKA, by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the assignment of a rating higher than 10 
percent for the service-connected degenerative joint disease of 
the left knee associated with right tibia fracture residuals, 
prior to October 22, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-
5263 (2010).

3.  The criteria for the assignment of a 30 percent rating, but 
not more, for the service-connected degenerative joint disease of 
the left knee associated with right tibia fracture residuals are 
met beginning October 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5262 
(2010).

4.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right (major) wrist laceration 
injury residuals, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45,  4.71a including Diagnostic Codes 5214-5215 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by an appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn his appeal on the issue of entitlement to 
an increased rating for the service-connected right TKA.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on that matter.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.

II.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

With regard to the claim for a higher rating for the service-
connected left knee disability, the appeal arises from 
disagreement with the initial rating assigned following the grant 
of service connection.  Once service connection is granted, a 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

With regard to the claim for a higher rating for the service-
connected right (major) wrist laceration injury residuals, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in August 2006, which fully addressed what evidence was required 
to substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence, including the five Dingess 
elements, to specifically include that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman, 19 
Vet. App. at 484.  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded numerous VA examinations, most 
recently in January and February 2010, to evaluate the severity 
of his service-connected DJD of the left knee associated with 
right tibia fracture residuals, and the service-connected right 
(major) wrist laceration injury residuals.  The Board finds that 
the VA examinations are adequate because, as shown below, they 
were based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and, most 
importantly, they describe the two service-connected disabilities 
in detail sufficient to allow the Board to make a fully informed 
determination, including with medical findings expressed in terms 
conforming to the applicable rating criteria.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Massey v. Brown, 7 Vet. App. 
204 (1994).

Furthermore, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have materially increased in severity 
since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly 
finds no reason to remand for further examination.    

Finally, the Veteran was advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the issues 
on appeal.  He initially requested a Board hearing, but later 
withdrew his request.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record. 

III.  Analysis

The Veteran is seeking higher ratings for the service-connected 
DJD of the left knee associated with right tibia fracture 
residuals, and service-connected right (major) wrist laceration 
injury residuals.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where 
there is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in both 
initial rating claims and normal increased rating claims, the 
Board must discuss whether "staged ratings" are warranted, and 
if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Given the nature of present claim for a higher initial rating for 
the service- connected DJD of the left knee associated with right 
tibia fracture residual, the Board has considered all evidence of 
severity since the effective date for the award of service 
connection in April 2004.  Likewise, with regard to the Veteran's 
increased rating claim for the service-connected right (major) 
wrist laceration injury residuals, the Board has considered all 
evidence of severity within one year prior his claim for 
increased rating received in June 2006.  With regard to both 
claims, the Board has considered whether "staged ratings" are 
warranted.  The Board's adjudication of the claims, accordingly, 
meets the requirements of Hart.  

Also, pertinent to both increased rating claims, the Board notes 
that the intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).  Therefore, when evaluating musculoskeletal 
disabilities, VA must, in addition to applying schedular 
criteria, functional loss of a joint due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
 
Also, arthritis shown by X-ray studies is to be rated based on 
limitation of motion of the affected joint.  When limitation of 
motion would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 
 
Traumatic arthritis is rated using Diagnostic Code 5010, which 
directs that the ratings of arthritis may be assigned under 
Diagnostic Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1. 
 
The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Also, the Board notes that the joining of schedular criteria in 
the rating schedule by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except in 
the case of diagnostic codes that use successive rating criteria, 
where assignment of a higher rating requires that elements from 
the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 
(2009).  

DJD of the Left Knee Associated with Right Tibia Fracture 
Residuals

The Veteran's service-connected DJD of the left knee, associated 
with right tibia fracture residuals, is rated as 10 percent 
disabling prior to October 22, 2009, and 20 percent beginning 
October 22, 2009.  

Ratings of the knee are assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  

Under diagnostic code 5262, regarding impairment of the tibia and 
fibula, a 10 percent rating is assigned for malunion with slight 
knee or ankle disability.  A 20 percent rating is assigned for 
moderate knee or ankle disability.  A 30 percent rating is 
assigned for malunion with marked knee or ankle disability.  The 
maximum rating, 40 percent, is assigned for nonunion with loose 
motion, requiring a brace.

Under Diagnostic Code 5257, which concerns "other impairments 
of" the knees, a 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability of the knee; a 20 
percent rating is assigned for moderate recurrent subluxation or 
lateral instability of the knee warrants; and a 30 percent rating 
is assigned for severe recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion 
of the leg, a noncompensable (zero percent rating) is assigned 
for flexion limited to 60 degrees; a 10 percent rating is 
assigned for flexion limited to 45 degrees warrants; a 20 percent 
rating is assigned for flexion limited to 30 degrees; and a 30 
percent rating is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable rating is assigned for 
extension limited to 5 degrees; a 10 percent rating is assigned 
for extension limited to 10 degrees; a 20 percent rating is 
assigned for extension limited to 15 degrees; a 30 percent rating 
is assigned for extension limited to 20 degrees; a  40 percent 
rating is assigned for extension limited to 30 degrees; and a 50 
percent rating is assigned for extension limited to 45 degrees.

Separate knee ratings under these diagnostic codes 5257, 5260, 
and 5261, may be assigned when specific symptoms are shown.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Other potentially applicable Diagnostic Codes include Diagnostic 
Code 5256 (ankylosis of the knee); Diagnostic Code 5258 
(dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint); Diagnostic Code 
5259(symptomatic removal of semilunar cartilage); and Diagnostic 
Code 5263(genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated).

Here, the pertinent evidence showing the severity of the service-
connected DJD of the left knee associated with right tibia 
fracture residuals, prior to October 22, 2009, first consists of 
a private (non-VA) X-ray from June 2004 showing severe arthritis 
of the left knee.  

In September 2004, the Veteran underwent a VA/QTC examination.  
Pertinent to the left knee, the VA examiner found that the 
Veteran required a cane to ambulate.  Range of motion testing 
revealed flexion to 140 degrees, and extension to 0 degrees.  The 
range of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.

The Veteran then underwent a second VA/QTC examination in October 
2005.  Pertinent to the left knee, the VA examiner found normal 
findings on physical examination of the left tibia and fibula.  
Range of motion testing revealed flexion to 120 degrees, and 
extension to 0 degrees.  The examiner indicated that he could not 
state without resorting to speculation whether pain, fatigue, 
weakness or lack of endurance following repetitive use 
additionally limited the joint function in degrees.  Drawer and 
McMurray's tests were within normal limits.  Neurological testing 
showed normal motor and sensory function.  The VA examiner's 
assessment was degenerative changes at the left knee.  

Also pertinent, an April 2006 private outpatient treatment note 
indicates that the left knee had range of motion from 5 to 130 
degrees with severe osteoarthritis.  X-rays showed osteoarthritic 
changes.  The Veteran was given a cortisone shot.  

Finally, during this rating period, the record contains a May 
2006 letter from the Veteran's private treating physician who 
wrote that the service-connected left knee osteoarthritis was 
worsening and causing increased pain.  

In comparing the Veteran's symptoms prior to October 22, 2009, as 
shown, to the rating criteria, the Board finds that the service-
connected left knee DJD associated with right tibia fracture 
residuals, does not meet the criteria for assignment of a rating 
higher than 10 percent.  

The present 10 percent rating is assigned under Diagnostic Code 
5262.  The next higher rating, 20 percent, is not warranted under 
Diagnostic Code 5262, however, because the evidence does not show 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  See 38 C.F.R. § 4.71a.  

Additionally, a higher rating is not assignable under Diagnostic 
Code 5260, because the left knee flexion is not shown to be 
limited to 45 degrees.  Rather, examinations show flexion to 140 
degrees in September 2004, to 120 degrees in October 2005, and to 
130 degrees in April 2006.  Likewise, under diagnostic code 5261, 
the Veteran's extension has not been limited to 15 degrees.  
Range of motion testing in September 2004 and October 2005 
revealed extension to 0 degrees.  (The October 2005 examiner 
indicated that there was additionally limited motion due to pain, 
but he could not provide the limited motion in degrees.)  The 
Veteran's treating physician in April 2006 found that the knee 
had extension limited to 5 degrees due to "severe arthritis."  A 
higher rating is also not assignable under Diagnostic Code 5257 
on the basis of slight recurrent subluxation or lateral 
instability of the knee.  The Veteran did not complain of any 
giving way, and objective testing in October 2005 showed Drawer 
and McMurray's tests within normal limits.  For these reasons, 
even when considering functional limitation due to the DeLuca 
factors, a higher rating is not warranted under diagnostic codes 
5257, 5260, or 5261.  

Moreover, although the Veteran has range of motion limited by 
pain, separate ratings are not assignable for a disability rated 
under Diagnostic Code 5262, such as this one, and diagnostic 
codes 5257, 5260, and 5261.  Accordingly, a higher rating, to 
include on the basis of separate compensable ratings, is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 
Vet. App. 202; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-
04.  

A higher rating is not otherwise warranted prior to October 22, 
2009.  The evidence does not show genu recurvatum or ankylosis.  
Therefore, Diagnostic Codes 5256 and 5263 are not applicable.  
Furthermore, there is no indication of dislocated or removal of 
the semilunar cartilage.  Accordingly, Diagnostic Codes 5258 and 
5259 are not applicable. 

Because an increase is not factually ascertainable, a rating 
higher than 10 percent is not warranted prior to October 22, 
2009.  See 38 C.F.R. § 3.400(o).

For the period beginning October 22, 2009, however, the Board 
finds that the service-connected disability picture, currently 
rated as 20 percent disabling, more nearly approximates 
assignment of a 30 percent rating.  

The pertinent evidence of record includes a November 2009 letter 
from a private treating physician indicating that the Veteran had 
profound weakness to extension.  Flexion was less than 90 
degrees, and he had pain, with severely arthritic left knee.  
Then in December 2009, another private physician wrote that the 
Veteran had weakness in both knees.  He was not a candidate for 
surgery on the left knee, however, due to his medical condition.  

The Veteran then underwent a VA examination in February 2010.  
The VA examiner noted that the Veteran's left knee disability 
involved endstage osteoarthritis with progressively worsening 
symptomatology.  The Veteran endorsed deformity, giving way, 
instability, pain, stiffness, weakness, but he denied 
incoordination, episodes of dislocation or subluxation, locking, 
effusion, and inflammation.  He was unable to stand for more than 
a few minutes or walk more than a few yards.  He was currently 
wheelchair bound due to right and left knee pain.  Otherwise, he 
used a cane to assist walking.  On physical examination of the 
left knee, the VA examiner found crepitus and bony joint 
enlargement, but no grinding, instability, or patellar or 
meniscus abnormality.  Range of motion testing revealed flexion 
limited to 90 degrees, and extension limited to 5 degrees, each 
limited by pain.  The range of motion was not additionally 
limited by fatigue, weakness or lack of endurance following 
repetitive use.  The VA examiner's assessment was endstage 
osteoarthritis with significant effects on the Veteran's usual 
occupation and mild to preventative effects on the Veteran's 
ADLs.  

In light of this evidence, the Board finds that the service-
connected left knee disability picture more nearly approximates 
impairment of the tibia and fibula with marked knee disability.  
The two private physicians described his left knee disability as 
"severe."  The VA examiner also found significant, including 
preventative, effects on the Veteran's functioning.  Accordingly, 
a 30 percent rating is warranted under Diagnostic Code 5262.  See 
38 C.F.R. § 4.71a.

A higher rating is not otherwise assignable.  First, a rating 
higher than 30 percent is not available under diagnostic code 
5260, regarding limitation of flexion, or diagnostic code 5257, 
regarding other impairments of the knee.  Plus, under diagnostic 
code 5261, the left knee is not shown to be manifested by 
extension limited to 30 degrees, even when considering functional 
limitation due to the DeLuca factors.  The October 2009 private 
physician's letter indicates "profound weakness to extension."  
The private physician, however, did not list limitation of motion 
in degrees.  Therefore, it is not suitable for rating purposes.  
In situations, such as this, where a private examination report 
is not suitable for rating purposes, the Board must either seek 
clarification from the private examiner or explain why such 
clarification is not needed.  See Savage v. Shinseki, No. 09-4406 
(July 28, 2010).  The Board finds, in this regard, that 
clarification from the private physician is not necessary because 
the Veteran was provided a VA examination shortly after the 
private examiner's November 2009 assessment.  The February 2010 
VA examiner found extension limited to 5 degrees due to pain, and 
there is no indication of a material change in the range of 
motion between the November 2009 private physician's assessment 
and the February 2010 VA examination.  Accordingly, remand for 
clarification is not necessary.  Furthermore, in light of this 
evidence showing extension limited to 5 degrees, a rating higher 
than 30 percent is not assignable for limitation of extension.  
Moreover, as indicated, separate ratings are not assignable under 
diagnostic code 5262 and diagnostic codes 5257, 5260, and 5261.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Finally, the evidence does not show ankylosis, pertinent to 
diagnostic code 5256; a rating higher than 30 percent is not 
available under the remaining diagnostic codes (diagnostic codes 
5259, 5259, and 5263).  See 38 C.F.R. § 4.71a.  

For these reasons, the Board finds that a 30 percent rating is 
assignable for the service-connected left knee disability 
beginning October 22, 2009.  "Staged ratings" are not otherwise 
warranted because the schedular criteria for a higher rating were 
not met during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

Right (Major) Wrist Laceration Injury Residuals

The Veteran's service-connected right wrist disability, involving 
right (major) wrist laceration injury residuals, is presently 
rated as 10 percent disabling throughout the period of appellate 
review.  

Disabilities of the wrist are rated under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215. 

Under Diagnostic Code 5215, regarding limitation of motion of the 
wrist, a 10 percent rating is assigned for dorsiflexion less than 
15 degrees or for palmar flexion limited in line with the 
forearm.  The 10 percent rating is assigned regardless of whether 
the involved extremity is the major (dominant) wrist or the minor 
(non-dominant) wrist.  (There is no provision for a rating higher 
than 10 percent.)   

Also pertinent, diagnostic code 5214 (ankylosis of the wrist) 
provides ratings for ankylosis of the wrist and diagnostic code 
5125 provides ratings in cases of loss of use of the hand.  

Additionally, under diagnostic code 5228, a 10 percent rating is 
assigned for limitation of motion of the (major or minor) thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers; a 20 percent rating is assigned for limitation of 
motion of the (major or minor) thumb with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.

Here, in comparing the Veteran's right wrist symptomatology 
during the period of appellate review to the rating criteria, the 
Board finds that the service-connected disability picture does 
not warrant assignment of a rating higher than the currently 
assigned 10 percent.  As the Veteran is shown to be right handed, 
the right wrist will be considered the dominant hand.  See 
38 C.F.R. § 4.69.  

The pertinent evidence during the appellate review period, 
beginning one year prior to the June 2006 claim, includes results 
of an October 2005 VA/QTC examination.  During the examination, 
the Veteran complained of pain and numbness occurring 
intermittently while, for instance, using a screwdriver, but not 
daily.  He reported that flare-ups involved numbness and 
weakness, which affected his activities of daily living (ADLs).  
He had no incapacitation and no treatment, and he had no 
functional impairment and no time lost from work.  The VA 
examiner's physical examination showed dorsiflexion to 70 
degrees; palmar flexion to 80 degrees; radial deviation to 20 
degrees; and ulnar deviation to 45 degrees.  There was no 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-rays were 
within normal limits.  The VA examiner's assessment was right 
major wrist laceration injury residuals, resolved.  There was 
some impact on ADLs due to stiffness, but he had normal strength 
and sensory perception.  

Next, in September 2006, the Veteran underwent another VA/QTC 
examination.  At that time, the Veteran denied having any right 
hand weakness or decreased dexterity, but he reported that the 
hand became "achy" if he carried an object or wrote continuously 
for approximately 20 minutes.  He would get relief by shaking the 
hand.  He had no treatment.  Physical examination of the wrist 
revealed two 1-inch surgical scars on the right palmar aspect of 
the right wrist, involving hypopigmentation, but level with no 
tissue loss, tenderness, disfigurement, ulceration, adherence, 
instability, inflammation, edema, keloid, or abnormal texture.  
The wrist also showed some chronic arthritic changes with diffuse 
bony hypertrophy.  There was, however, normal range of motion, 
with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  There was no additional limitation due to pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays showed marked degenerative changes 
particularly at the first carpometacarpal (CMC) joint; no 
evidence of fracture or bony destruction.  The VA examiner's 
assessment was right ulnar nerve numbness as a residual of a 
right wrist laceration.  The Veteran reported that this had not 
affected his work as he had a sedentary position.  His ADLs were 
not significantly affected because he took his time completing 
these tasks. 

The record also contains private treatment records from September 
and October 2006.  These show that the Veteran had right wrist 
pain.  Also, the October 2006 consultation shows that the Veteran 
had a 2 cm transverse scar at the radial side of the wrist 
flexion crease, and a 1.5 cm scar on the volar ulnar side.  He 
had normal strength; the elbow had full flexion and extension. 

The Veteran then underwent a third VA/QTC examination in June 
2007.  He described having weakness and stiffness when holding 
something, plus pain occurring 6 times per day, lasting 1 hour in 
duration.  He rated the pain as 8 out of 10 in severity.  Rest 
relieved the pain, but he could function with medication.  He had 
no incapacitation.  Functional impairment involved inability to 
hold items for long periods of time.  Physical examination 
revealed a scar approximately 1.0 cm by 0.5 cm without 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, hypo- and 
hyperpigmentation, and abnormal texture.  Physical examination of 
the right wrist also showed no edema, effusion, weakness, 
tenderness, redness, heat, subluxation, or guarding of movement.   
Range of motion testing revealed dorsiflexion limited to 50 
degrees due to pain; palmar flexion to 60 degrees due to pain; 
radial deviation to 15 degrees due to pain; and ulnar deviation 
to 30 degrees due to pain.  Joint function was additionally 
limited by pain, fatigue, weakness, lack of endurance, and pain, 
but this caused no additional limited motion; there was no 
additional limited motion after repetitive use due to 
incoordination.  X-rays showed degenerative arthritic changes.  
The VA examiner's assessment was degenerative arthritis at the 
base of the thumb joints, and right wrist scar.  

The Veteran underwent a final VA examination in February 2010.  
Range of motion testing revealed dorsiflexion to 40 degrees; 
palmar flexion to 70 degrees; radial deviation to 0 degrees; 
ulnar deviation to 45 degrees.  There was objective evidence of 
pain on motion, but no additional limitations after three 
repetitions.  The examiner's assessment was ulnar neuropathy.  In 
a separate report addressing the right hand specifically, the 
Veteran complained of neuropathy now involving difficulty with 
dexterity.   The VA examiner's assessment was ulnar neuropathy 
sequelae.

In light of this evidentiary record, the Board finds that a 
rating higher than 10 percent is not assignable because there is 
no indication of ankylosis.  To the contrary, the Veteran has 
maintained motion, even if limited, throughout the appeal period.  
Accordingly, a higher rating is not assignable under diagnostic 
codes 5214 or 5215, pertinent to the wrist.  38 C.F.R. § 4.71a.

Also, although the evidence shows arthritis degenerative 
arthritis at the base of the thumb joints, the February 2010 VA 
examiner found that there was no gap between the right thumb pad 
and the fingers, with no additional limitation of motion 
following repetitive motion.  Accordingly, a higher rating is not 
assignable under diagnostic code 5228.  Id.  

The Veteran is also shown to have scars on the right wrist.  The 
scars, however, are superficial and are not unstable, painful on 
examination, and do not cause limited motion.  Accordingly, a 
higher, or separately compensable rating, is not assignable on 
the basis of the 38 C.F.R. § 4.118, diagnostic codes 7801, 7802, 
7803, or 7804, in effect prior to October 23, 2008.  (The Board 
notes that as of October 23, 2008, the schedular criteria for 
evaluating scars were amended.  The amendments, however, apply 
only to claims received on or after October 23, 2008.  
Accordingly, the amendments do not apply to the present case.  73 
Fed. Reg. 54708 (Sept. 23. 2008).)  

Finally, the Veteran is shown to have functional impairment 
involving reduced grip strength.  A January 2010 VA neurology 
examination and the February 2010 VA examination, however, 
specifically attribute this symptomatology to the service-
connected right major ulnar nerve numbness.  As this 
symptomatology is attributable to a separately service-connected 
disability, a higher rating is not warranted on this basis for 
the service-connected right (major) wrist laceration injury 
residuals.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

In conclusion, the Board finds that a rating higher than 10 
percent is not warranted for the service-connected right (major) 
wrist laceration injury residuals.  "Staged ratings" are not 
warranted because the schedular criteria for a higher rating were 
not met at any time during the period under appellate review.  
See Hart, 21 Vet. App. at 505.  

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted because the applicable rating criteria reasonably 
describe the disability level and symptomatology of the Veteran's 
service-connected DJD of the left knee associated with right 
tibia fracture residuals, and the right (major) wrist laceration 
injury residuals.  In fact, the schedular criteria under 38 
C.F.R. 4.71a, which provide ratings for these two service-
connected orthopedic disabilities, specifically contemplate 
functional limitations due to such factors as pain and limitation 
of motion.  See DeLuca, 8 Vet. App. 202.  Therefore, the Board is 
not required to remand the Veteran's claim for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The 
Veteran in this case has already been awarded a TDIU, so Rice 
does not apply.


ORDER

The appeal on the issue of entitlement to an increased rating for 
the service-connected right TKA is dismissed.

An increased rating in excess of 10 percent for the service-
connected degenerative joint disease of the left knee associated 
with right tibia fracture residuals, prior to October 22, 2009, 
is denied.

A 30 percent rating, but not higher for the service-connected 
degenerative joint disease of the left knee associated with right 
tibia fracture residuals, is granted beginning October 22, 2009, 
subject to the regulations governing the payment of VA monetary 
benefits.

An increased rating in excess of 10 percent for the service-
connected right (major) wrist laceration injury residual, is 
denied.


REMAND

In the December 2006 rating decision on appeal, the RO denied the 
higher ratings for (1) the service-connected right (major) wrist 
laceration injury residuals, and (2) the service-connected right 
(major) ulnar nerve numbness.  In his May 2007 notice of 
disagreement (NOD), the Veteran specified that he disagreed with 
the December 2006 rating decision on the issues involving the 
"right (major) wrist conditions" (emphasis added).  Thereafter, 
the RO issued a statement of the case (SOC) in December 2007 
addressing the issue of entitlement to a higher rating for the 
service-connected right (major) wrist laceration injury 
residuals, but not the issue of entitlement to a higher rating 
for the service-connected right (major) ulnar nerve numbness.  
Rather, the RO issued a second rating decision in February 2010, 
increasing the rating of the service-connected right (major) 
ulnar nerve numbness from 10 percent to 30 percent, effective 
October 22, 2009.  

Where, as here, a veteran has filed a NOD and there is no SOC on 
file for the issues, the Board must remand to the RO for issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).   

For this reason, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO must take the appropriate steps to 
issue the Veteran a Statement of the Case 
(SOC) addressing the issue of entitlement to 
a higher rating for the service-connected 
right (major) ulnar nerve numbness.  This 
issuance must include all relevant laws and 
regulations, and a complete description of 
the Veteran's rights and responsibilities in 
perfecting an appeal in the matter.

If the Veteran perfects an appeal with 
respect to this issue, the RO should ensure 
that any indicated development is completed 
before the case is certified for appellate 
consideration. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


